DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2019/100802 08/15/2019
FOREIGN APPLICATIONS
CHINA 201810951933.7 08/21/2018
	This office action is in response to Applicant’s amendment submitted July 28, 2022.  Claims 5, 7, 9-10, 12, 13-15, and 18-22 are pending.
	The rejection of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.  The amended claims clearly recite where and how the glycosyl residue is attached to camptothecin.  Claim 12 now depends from claim 5.  Claim 15 provides the structure of the azide.  Claim 18 now recites the formula for each species listed.  Claim 19 now recites the formula for each species listed.
	The rejection of claims 1-5 and 15-16 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn.  The amended claims are drawn to compounds where the glycosyl residue is attached through R3.

	The following is a new rejection.  The rejection was necessitated by Applicant’s amendment because language is present in claim 15, step 2), which was not present before.  It is noted that the amendment is not underlined, but a change was made. The examiner attempted to contact Applicant’s representative on August 26, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, step 2), recites “synthesizing terminated alkyne of by chemical reaction.”  The limitation is unclear because the terminated alkyne is not described after “of.”  The use of the word “of” implies that a structure or limitation would follow, but nothing follows, so it is unclear which terminal alkyne is meant.  In other words, the terminated alkyne of what?  Claims 18-22 are included in this rejection because they depend from claim 15 and incorporate by reference all the limitations of claim 15.  

Conclusion
Claims 15 and 18-22 are rejected.  Claims 5, 7, 9-10, and 12-14 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623